Case: 16-41119      Document: 00514217781         Page: 1    Date Filed: 10/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 16-41119                                FILED
                                  Summary Calendar                       October 31, 2017
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

FRANCISCO JAVIER SANCHEZ-VILLARREAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:15-CR-223-1


Before DAVIS, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Francisco Javier Sanchez-Villarreal appeals the district court’s denial of
his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence of 155 months of
imprisonment, imposed following his conviction of possession with intent to
distribute five kilograms or more of cocaine. He sought a sentence reduction
based on Johnson v. United States, 135 S. Ct. 2551 (2015), and Welch v. United
States, 136 S. Ct. 1257 (2016). On May 23, 2017, this court issued its opinion


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-41119   Document: 00514217781    Page: 2   Date Filed: 10/31/2017


                               No. 16-41119

in Sanchez-Villarreal’s direct appeal of the district court’s judgment of
conviction and sentence. United States v. Sanchez-Villarreal, 857 F.3d 714
(5th Cir. 2017). This court vacated Sanchez-Villarreal’s 155-month sentence
and remanded the matter for resentencing. Id. at 722-23.
     Because the § 3582(c)(2) motion related solely to the 155-month sentence
imposed pursuant to the district court’s judgment of October 19, 2015 (which
has now been vacated), Sanchez-Villarreal’s appeal must be DISMISSED as
moot. Sanchez-Villarreal’s motion for leave to proceed in forma pauperis on
appeal and his motion for the appointment of counsel are DENIED as
unnecessary.




                                     2